Citation Nr: 0020476	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from August 1973 to August 
1977.  He subsequently served in the Reserves.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a low back disability.  In June 2000, the veteran testified 
at a personal hearing before the undersigned member of the 
Board at the RO.  

The Board notes that a November 1998 rating decision 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
cervical strain.  The Board notes that there is no prior 
final denial of service connection for cervical disability.  
However, the veteran does have cervical disability, but 
indicated during his personal hearing that his cervical 
disability was due to an industrial accident after service.  
He did not indicate at any time that he was seeking service 
connection for cervical disability.  Thus, it is unclear if 
the RO inadvertently stated "cervical" disability when the 
RO should have been considering "lumbar" disability because 
the issue of service connection for lumbar disability was the 
only matter under consideration, the RO appeared to be 
confirming and continuing a prior rating decision, and the RO 
thereafter did consider and refer to lumbar disability in the 
subsequent supplemental statement of the case immediately 
issued after that rating decision.  

As such, the RO should clarify whether the issue of service 
connection for cervical disability was ever considered or if 
this was a typographical error.  


FINDINGS OF FACT

1.  In a May 1983 decision, the RO denied entitlement to 
service connection for lumbosacral strain and the veteran was 
provided notice of his procedural and appellate rights in a 
May 1983 letter; however a notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's May 1983 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's claim for a low back disability is 
plausible.


CONCLUSIONS OF LAW

1.  The RO's May 1983 decision denying service connection for 
lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§  3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted since the 
RO's May 1983 decision, thus, the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for low back disability 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History

The veteran had active service from August 1973 to August 
1977.  Following his discharge from service, the veteran 
filed a claim of service connection for a low back disability 
in January 1983.  At that time, the evidence of record 
consisted of the service medical records, VA outpatient 
records dated in 1978 to 1979, and a March 1983 VA 
examination report.  

In a May 1983 decision, the RO denied entitlement to service 
connection for lumbosacral strain.  At that time, the 
evidence of record included the service medical records, 
outpatient medical records dated between 1978 and 1980, and 
the report of a March 1983 VA examination.  The RO noted that 
although the veteran had a diagnosis of lumbar strain during 
service in November 1976, he did not thereafter seek any 
further treatment, his discharge examination was negative, 
and current medical evidence was negative for current low 
back disability.  In a May 1983 letter, the veteran was 
provided notice of his procedural and appellate rights; 
however a notice of disagreement was not received within the 
subsequent one-year period.  

In February 1996, the veteran's current claim of service 
connection for a low back disability was received.  In a 
March 1996 letter, the veteran was advised that he needed to 
submit new and material evidence in order to reopen his 
previously denied claim of service connection.  The veteran 
submitted additional evidence, but in a June 1996 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a low back disability.  The veteran timely 
appealed that determination to the Board.  

In June 2000, the veteran testified at a personal hearing 
before the undersigned member of the Board at the RO.  At 
that time, the veteran asserted that service connection was 
warranted for his current low back disability because it 
originated during service with a low back injury he sustained 
in November 1976.  The veteran asserted that following his 
discharge from service in August 1977, he has had continuous 
back problems to this day.  He alleged that he received 
treatment for 5 or 6 years beginning after service from the 
Audie Murphy VA facility, but related that those records were 
unavailable.  Thereafter, he indicated that there was a gap 
of a few years where he had no medical treatment, but 
thereafter had been continuously treated for his low back 
disability by private facilities.  Significantly, he 
indicated that he did have new and material evidence to 
submit to reopen his claim consisting of 2 private 
physicians' letters that related current back disability to 
service.  He indicated that he waived initial RO jurisdiction 
over that evidence. 

The Board notes that the evidence added to the record 
subsequent to the May 1983 final decision consists of the 
following: private medical records dated from 1989 to 1993 
from Gene R. Smith, M.D.; an August 1993 examination report 
of D. Rod Lee, M.D.; a September 1993 medical report of 
lumbar epidural steroid injection by William W. Robbins, 
M.D.; medical reports dated in September 1989, July 1990, and 
August 1990 of W.S. Avant, Jr., M.D.; medical records and 
hospitalization reports from Santa Rosa Northwest Hospital 
dated in December 1989, June 1993, and January 1994; a 
January 1991 computerized tomography report from Advanced 
Medical Imaging; medical records dating from April to May 
1996 from the Tri-City Community Hospital; a March 1998 VA 
general medical examination; and a March 1998 VA orthopedic 
examination which included a medical opinion which stated 
that current low back disability was not related to his low 
back injury during service.  Also added to the record were 
the 2 private physicians' letters to which the veteran 
referred during his personal hearing.  As noted, the veteran 
waived initial RO jurisdiction over this evidence.  In an 
August 1999 letter, Enrique A. Garcia, M.D., indicated that 
the veteran suffers from chronic back pain that started in 
1976.  In a September 1999 letter of D.L. Krampetz, D.O., 
which is not personally signed by Dr. Krampetz (the name is 
typed), it is indicated that the veteran has a current low 
back disability and that the veteran had related that he had 
had a history of low back pain which started with an incident 
during service in 1976.  


Analysis

The RO's May 1983 decision denying service connection for 
lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  When a claim has 
been disallowed by the RO, it may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The RO considered the veteran's claim to reopen his 
service connection claim under the standard articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (which added the 
requirement that to be material, there must be a reasonable 
possibility of change in outcome of the prior denial) which 
the United States Court of Appeals for the Federal Circuit 
overruled in Hodge.  However, since the Board, as set forth 
below, finds that the claim should be reopened under the 
current Hodge standard, there is no prejudice to the veteran 
in not remanding to have the RO consider the claim in light 
of Hodge.

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that the process for 
consideration of a previously denied, final claim, under the 
Federal Circuit's holding in Hodge, consists of three steps:  
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S. C.A. § 5107(a); and third, if the claim is well-
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was the May 1983 RO rating 
decision.  

The Board has considered all additional evidence that was 
added to the record since the RO's May 1983 decision.  The 
Board finds that, assuming the credibility of this evidence 
as required by Justus, the veteran has submitted new and 
material evidence.  The new evidence establishes current low 
back disability and the opinion of Dr. Garcia, in particular, 
relates this current disability to service.  Thus, this 
evidence is not only knew, but is also material because it 
relates current low back disability to service.  This 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999).

With regard to the second step under Elkins, the Board must 
address whether the veteran has presented a well-grounded 
claim.  

In this case, the veteran maintains that he injured his low 
back during service, has had continuous low back problems 
since that time, and that his current low back disability is 
related to service.  The service medical records reflect a 
single diagnosis of low back strain during service in 
November 1976.  The post-service medical records reflect a 
complaint of back pain in July 1980, but no diagnosis of back 
disability at that time; complaints of back pain upon VA 
examination in March 1983, but no current disability upon 
physical examination; diagnoses of cervical disability 
following an industrial accident beginning in 1989; and 
diagnoses of low back disability first noted objectively in 
1993.  However, as noted, Dr. Garcia apparently independently 
opined that current low back disability originated with the 
veteran's in service injury.  

In light of the aforementioned evidence, the Board finds that 
the veteran's claim is well grounded in that is plausible.  
There is medical evidence of a back injury during service, 
there is lay evidence of continuous complaints dated from 
service to the present time, there is competent medical 
evidence of current low back disability, and there is 
competent medical evidence relating this disability to 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  





ORDER

The claim for service connection for a low back disability s 
reopened and, to this extent only, the appeal is granted.  

The claim for service connection for a low back disability is 
well grounded.


REMAND

As noted, under Elkins, the third step in the consideration 
of the previously denied claim for service connection for a 
low back disability requires a determination of whether or 
not service connection is warranted on the merits.  In 
addition since the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  Thus, 
upon remand, the RO must apply the third step of Elkins.

The Board notes that the record does not contain the alleged 
5 to 6 years of VA medical treatment by the Audie Murphy VA 
facility for low back disability following service.  In 
addition, the record does not contain the clinical records of 
Drs. Garcia and Krampetz.  Moreover, those private physicians 
did not indicate if they had reviewed the veteran's records 
prior to essentially stating that current low back disability 
had its onset during service.  As such, the Board finds that 
both the VA and private medical records should be obtained 
and Drs. Garcia and Krampetz should be provided an 
opportunity to express the basis for their opinions regarding 
the date of onset and etiology of the veteran's low back 
disability.  They should also indicate if any of the 
veteran's medical records were reviewed prior thereto.  

Finally, the Board finds that the veteran should be afforded 
a VA examination by an examiner who has been given the 
opportunity to review the entire claims file to include all 
the evidence added to the record pursuant to this remand.  
After conducting such a review as well as a physical 
examination, the examiner should offer an opinion as to the 
date of onset and etiology of current low back disability.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Audie Murphy VA facility 
beginning in 1973.  

2.  The RO should request copies of all 
clinical records of the veteran, which 
are not already in the claims file, from 
Drs. Garcia and Krampetz.  Drs. Garcia 
and Krampetz should be provided an 
opportunity to express the basis for 
their opinions regarding the date of 
onset and etiology of the veteran's low 
back disability.  They should also 
indicate if any of the veteran's medical 
records were reviewed prior thereto.  
These records should be associated with 
the claims file.  

3.  After associating with the record any 
outstanding records of pertinent medical 
treatment, the veteran should be afforded 
a VA examination by an examiner who has 
been given the opportunity to review the 
entire claims file, to include a complete 
copy of this REMAND.  The examiner should 
indicate that he/she reviewed the claims 
file.  After conducting such a review as 
well as a physical examination, the 
examiner offer an opinion as to the 
probable date of onset and etiology of 
current low back disability.  
Specifically, the examiner should 
indicate whether it is at least as likely 
as not that any current low back 
disability had its origins in service.  
All examination findings, along with the 
complete rationale for each 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO adjudicate the veteran's claim 
for service connection for a low back 
disability in light off all pertinent 
evidence and legal authority.  This 
should include consideration of Elkins to 
determine if service connection is 
warranted based on the merits of the 
claim.  The RO must provide full reasons 
and bases for its determination as to the 
issue on appeal and address all concerns 
noted in this REMAND. 

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



